Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20210136880A1) in view of Yun (US11249119).
Regarding claim 1, Oh teaches an induction heating apparatus comprising: a cooking plate ([0034] cooking plate 1200); a plurality of induction heating coils installed below the cooking plate and configured to generate a magnetic field ([0036] A plurality of heating coils); a plurality of driving circuits respectively connected to the plurality of induction heating coils, each of the plurality driving circuits configured to supply a driving current to the respective induction heating coil ([0089] heating coils L1, L2, L3 controlled by driving circuits 311, 312, and 313; [0055] applying currents); and a rectifier circuit configured to rectify AC power and supply the rectified AC power to the plurality of driving circuits ([0051] a rectifier portion 260), wherein the plurality of driving circuits are connected in parallel to an output terminal of the rectifier circuit (Fig. 4 driving circuits 311, 312, and 313 in coil driving circuit 310 being parallel to rectifier circuit 260), wherein the plurality of driving circuits comprise: a first driving circuit comprising a first switching element ([0089] driving circuits include a switching portion), but is silent on a second driving circuit comprising a plurality of switching elements (Col. 5 lines 55-60 plurality of switching devices Q1 and Q2).
However, Yun teaches a second driving circuit comprising a plurality of switching elements.
Oh and Yun are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Oh to incorporate the teachings of Yun to have a second driving circuit with a plurality of switching elements in order to be able to transfer DC power that is converted to high frequency power before applying to the coil (Yun Col. 5 lines 20-30).
Regarding claim 7, Oh and Yun teach the induction heating apparatus according to claim 1, and Oh teaches further comprising a power supply circuit configured to receive the AC power from an external power source ([0053] AC power source portion 210, receives power from external power source 700).
Regarding claim 8, Oh and Yun teach the induction heating apparatus according to claim 1, but Oh is silent on further comprising an electromagnetic interference (EMI) filter provided between the power supply circuit and the rectifier circuit and configured to block high frequency noise included in the AC power. 
Yun teaches an electromagnetic interference (EMI) filter provided between the power supply circuit and the rectifier circuit and configured to block high frequency noise included in the AC power (Col. 6 lines 53-64 a filter 406 for passing AC power through from rectifier).
It would have been obvious to have modified Oh to incorporate the teachings of Yun to have an electromagnetic interference (EMI) filter provided between the power supply circuit and the rectifier circuit and configured to block high frequency noise included in the AC power so that the noise of the AC power is removed (Yun Col. 5 lines 15-22).
Regarding claim 9, Oh and Yun teach the induction heating apparatus according to claim 1, and Oh teaches further comprising a user interface configured to receive information about an output of the induction heating apparatus from a user ([0035]  The user interface portion 1300, receives and displays information of cooker).
Regarding claim 10, Oh and Yun teach the induction heating apparatus according to claim 9, and Oh teaches determine a magnitude of an AC driving current transmitted to a driving circuit of the plurality of driving circuits based on the information about the output of the induction heating apparatus ([0060, 0066] current sensing portion 410, determines the driving currents for each coil); but is silent on determine a switching cycle of a switching element included in the driving circuit based on the determined magnitude of the AC driving current; and open or close the switching element based on the determined switching cycle.
However, Yun teaches determine a switching cycle of a switching element included in the driving circuit based on the determined magnitude of the AC driving current (Col. 6 lines 63-66 switch driving signal); and open or close the switching element based on the determined switching cycle (Col. 8 lines 17-22 turn switches on or off based on switch driving signal).
It would have been obvious to have modified Oh to incorporate the teachings of Yun to determine a switching cycle of a switching element and opening or closing the switching element based on it in order to control the coil driver, having a plurality of selectable resonant frequencies, according to a control signal (Yun Col. 1 lines 45-60).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20210136880A1) and Yun (US11249119) as applied to claim 1 above, and further in view of Oh (US 20200337120).
Regarding claim 2, Oh (US20210136880A1) and Yun teach the induction heating apparatus according to claim 1, but are silent on wherein the first driving circuit further comprises one first capacitor connected in parallel with the induction heating coil, wherein the first switching element is provided between a first capacitor side node and a ground side node, the first switching element connected in series with the first capacitor.
However, Oh (US 20200337120) teaches wherein the first driving circuit further comprises one first capacitor connected in parallel with the induction heating coil (Fig. 4 capacitor CS2 in parallel with induction heating coil WC), wherein the first switching element is provided between a first capacitor side node and a ground side node, the first switching element connected in series with the first capacitor (Fig. 4 relay R in series with a first capacitor CS2).
Oh (US20210136880A1), Yun, and Oh (US 20200337120)  are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Oh (US20210136880A1) and Yun to incorporate the teachings of Oh (US 20200337120) to have the first driving circuit have one first capacitor connected in parallel with the induction heating coil, the first switching element is provided between a first capacitor side node and a ground side node, the first switching element connected in series with the first capacitor in order to implement a wide range of outputs without overheating a switching element, ensuring improved performance and credibility of products (Oh (US 20200337120) [0035]).
Regarding claim 6, Oh (US20210136880A1) and Yun teach the induction heating apparatus according to claim 1, but are silent on wherein each of the plurality of driving circuits comprises a smoothing circuit configured to uniformly maintain the rectified AC power from the rectifier circuit. 
Oh (US 20200337120) teaches each of the plurality of driving circuits comprises a smoothing circuit configured to uniformly maintain the rectified AC power from the rectifier circuit ([0055] smoothing capacitor)).
It would have been obvious to have modified Oh (US20210136880A1) and Yun to incorporate the teachings of Oh (US 20200337120)  to have a smoothing circuit configured to reduce the ripple of the DC power (Oh (US 20200337120) [0055]).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20210136880A1) and Yun (US11249119) as applied to claim 1 above, and further in view of Lee (KR20170029800) with citations made to attached machine translations.
Regarding claim 3, Oh and Yun teach the induction heating apparatus according to claim 1, but Oh is silent on wherein the second driving circuit corresponds to: a half bridge type circuit including: a pair of switching elements of the plurality of switching elements connected in series with each other, and a pair of capacitors connected in series with each other; or a full bridge type circuit including: a pair of switching elements of the plurality of switching elements connected in series with each other, and another pair of switching elements of the plurality of switching elements connected in series with each other.
Yun teaches wherein the second driving circuit corresponds to: a half bridge type circuit including (Col. 6 lines 57-63 coil driver being half bridge): a pair of switching elements of the plurality of switching elements connected in series with each other (Col. 6 lines 57-63 switching devices Q1 and Q2) , and a pair of capacitors connected in series with each other (Col. 6 lines 57-63 a plurality of capacitors CR1 and CR2).
It would have been obvious to have modified Oh to incorporate the teachings of Yun to have the second driving circuit be a half bridge type, with a pair of switching elements in series with each other and a pair of capacitors in series with each other in order to  be able to transfer DC power that is converted to high frequency power before applying to the coil (Yun Col. 5 lines 20-30).
Lee teaches a full bridge type circuit ([0027] full bridge structure) including: a pair of switching elements of the plurality of switching elements connected in series with each other ([0082] switching elements Qa, Qb), and another pair of switching elements of the plurality of switching elements connected in series with each other ([0082] switching elements Q1a, Q1b).
Oh, Yun, and Lee  are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Oh and Yun to incorporate the teachings of Lee to have a full bridge structure having a pair of switching elements in series and another pair of switching elements in series in order to reduce costs by simplifying the circuit configuration and make the booster power of one induction coil high (Lee [0001]).
Regarding claim 5, Oh, Yun, and Lee teach the induction heating apparatus according to claim 3, but Oh and Yun are silent on wherein, when the second driving circuit corresponds to the full bridge type circuit: one end of the induction heating coil is connected to a node to which the pair of switching elements are connected in series and another end of the induction heating coil is connected to a node to which another pair of capacitors are connected in series.
Lee teaches when the second driving circuit corresponds to the full bridge type circuit: the pair of switching elements are connected in parallel with the other pair of switching elements (Col. 6 lines 57-63 switching devices Q1 and Q2 and switching elements Qa, Qb, shown in parallel in Fig. 1); and one end of the induction heating coil is connected to a node to which the pair of switching elements are connected in series and another end of the induction heating coil is connected to a node to which another pair of capacitors are connected in series (Fig. 2 end of L1 connected to N1 and other end connected to NC).
It would have been obvious to have modified Oh and Yun to incorporate the teachings of Lee to have the switching elements connect in parallel with the other pair of switching elements and one end of the induction heating coil connected to a node to which the pair of switching elements are connected in series and another end of the induction heating coil connected to a node to which another pair of capacitors are connected in series in order to reduce costs by simplifying the circuit configuration and make the booster power of one induction coil high (Lee [0001]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20210136880A1), Yun (US11249119), and Lee (KR20170029800) as applied to claim 3 above, and further in view of Lee (KR20170029800) with citations made to attached machine translations.
Regarding claim 4, Oh, Yun, and Lee teach the induction heating apparatus according to claim 3, but Oh and Yun are silent on wherein, when the second driving circuit corresponds to the half bridge type circuit: the pair of switching elements are connected in parallel with the pair of capacitors; and one end of the induction heating coil is connected to a node to which the pair of switching elements are connected in series and another end of the induction heating coil is connected to a node to which the pair of capacitors are connected in series.
Lee teaches when the second driving circuit corresponds to the half bridge type circuit: one end of the induction heating coil is connected to a node to which the pair of switching elements are connected in series and another end of the induction heating coil is connected to a node to which the pair of capacitors are connected in series (Fig. 2 end of L1 connected to N1 and other end connected to NC).
It would have been obvious to have modified Oh and Yun to incorporate the teachings of Lee to have the induction coil be connected to a pair of switching elements be connected in series with each other and another end of the induction coil connected to the capacitors in order to reduce costs by simplifying the circuit configuration and make the booster power of one induction coil high (Lee [0001]).
Fujita teaches the pair of switching elements are connected in parallel with the pair of capacitor ([0019] a first snubber capacitor 19 and a second snubber capacitor 20 are connected in parallel to the switching elements 13 and 15).
Oh, Yun, Lee, and Fujita  are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Oh, Yun, and Lee to incorporate the teachings of Fujita to have the pair of switching elements connected in parallel with the pair of capacitor in order to provide a induction heating device capable of supplying a large amount of electric power to a heating coil with high efficiency and reducing power loss of a switching element (Fujita [0004]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20210136880A1) and Yun (US11249119) as applied to claim 10 above, and further in view of Hayashi (JPH1187043A) with citations made to attached machine translations.
Regarding claim 11, Oh and Yun teach the induction heating apparatus according to claim 10 but are silent on a first temperature sensor configured to detect a temperature of a cooking vessel placed on the cooking plate; and a first temperature detecting circuit configured to transmit an output of the first temperature sensor to the processor.
Hayashi teaches a first temperature sensor configured to detect a temperature of a cooking vessel placed on the cooking plate ([0014] a plurality of temperature sensors); and a first temperature detecting circuit configured to transmit an output of the first temperature sensor to the processor ([0010] control means includes the temperature sensor which receives the temperature of the temperature sensor).
Oh, Yun, and Hayashi are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Oh and Yun to incorporate the teachings of Hayashi to have a temperature sensors that transmits an output to the processor in order to accurately control the temperature of the cooking container by preventing an abnormal temperature rise regardless of the shape of the bottom of the cooking container (Hayashi [0006]).
Regarding claim 12, Oh, Yun, and Hayashi teach the induction heating apparatus according to claim 11, but Oh and Yun are silent on wherein, when the temperature of the cooking vessel exceeds a predetermined temperature, the processor is further configured to control the plurality of driving circuits in a direction of reducing the magnitude of the AC driving current supplied to the plurality of induction heating coils.
Hayashi teaches wherein, when the temperature of the cooking vessel exceeds a predetermined temperature, the processor is further configured to control the plurality of driving circuits in a direction of reducing the magnitude of the AC driving current supplied to the plurality of induction heating coils ([0060] when the temperature is different than predetermined value, lower the heating output).
It would have been obvious to have modified Oh and Yun to incorporate the teachings of Hayashi to control the driving circuits based on a cooking vessel exceed a predetermined temperature in order to accurately control the temperature of the cooking container by preventing an abnormal temperature rise regardless of the shape of the bottom of the cooking container (Hayashi [0006]).

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20210136880A1) and Yun (US11249119) as applied to claim 10 above, and further in view of Cho (KR20110062485) with citations made to attached machine translations.
Regarding claim 13, Oh and Yun teach the induction heating apparatus according to claim 10 but are silent on further comprising a heat sink provided in contact with at least one of the rectifier circuit or the plurality of driving circuits.
However, Cho teaches further comprising a heat sink provided in contact with at least one of the rectifier circuit or the plurality of driving circuits (Pg. 1 lines 36-40 heat sink provided with rectifier circuit).
Oh, Yun, and Cho are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Oh and Yun to incorporate the teachings of Cho to have a heat sink in contact with the rectifier circuit in order to dissipate heat from the circuit (Cho Pg. 1 lines 36-40).
Regarding claim 14, Oh, Yun, and Cho teach the induction heating apparatus according to claim 13 but Oh and Yun are silent on a second temperature sensor configured to detect a temperature of the heat sink; and a second temperature detecting circuit configured to transmit an output of the second temperature sensor to the processor.
Cho teaches a second temperature sensor configured to detect a temperature of the heat sink (Pg. 2 lines 62-72 temperature sensing element for measuring temperature of the switching element, which is connected to the heat sink); and a second temperature detecting circuit configured to transmit an output of the second temperature sensor to the processor (Pg. 4 lines 157-164 temperature sensing element for outputting).
It would have been obvious to have modified Oh and Yun to incorporate the teachings of Cho to have a second temperature sensor to detect the temperature of the heat sink and transmit data to the processor in order to control the switching control circuit based on the temperature exceeded a predetermined range (Cho Pg. 4 lines 157-164).
Regarding claim 15, Oh, Yun, and Cho teach the induction heating apparatus according to claim 14 but Oh and Yun wherein, when the temperature of the heat sink exceeds a predetermined temperature, the processor is further configured to control the plurality of driving circuits in a direction of reducing the magnitude of the AC driving current supplied to the plurality of induction heating coils.
Cho teaches wherein, when the temperature of the heat sink exceeds a predetermined temperature, the processor is further configured to control the plurality of driving circuits in a direction of reducing the magnitude of the AC driving current supplied to the plurality of induction heating coils (Pg. 4 lines 157-164 temperature sensing element for output a disable control signal when the temperature exceeds a predetermined range).
It would have been obvious to have modified Oh and Yun to incorporate the teachings of Cho to have a reduce the current of the heating coils when the temperature of the heat sink exceeds a predetermined temperature in order to be able to easily detect when the switching element is out of a predetermined range using the heat sink rather than using the temperature of the switching element itself (Cho Pg. 2 lines 38-45).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20210136880A1) and Yun (US11249119) as applied to claim 10 above, and further in view of Casanova Lacueva (US10321520).
Regarding claim 16, Oh and Yun teach the induction heating apparatus according to claim 10, but are silent on further comprising: a vessel sensor configured to detect whether a cooking vessel is placed on the cooking plate; and a vessel detecting circuit configured to transmit an output of the vessel sensor to the processor.
Casanova Lacueva teaches a vessel sensor configured to detect whether a cooking vessel is placed on the cooking plate (Col. 6 lines 20-25sensors to detect occupancy); and a vessel detecting circuit configured to transmit an output of the vessel sensor to the processor (Col. 13 lines 1-10 control unit will operate based on occupancy detection apparatus).
Oh, Yun, and Casanova Lacueva are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Oh and Yun to incorporate the teachings of Casanova Lacueva  to have a vessel detection sensor that outputs to a processor in order to have the position and size of the surface covered by the vessel to be detected with precision (Casanova Lacueva Col. 1 lines 25-35).
Regarding claim 17, Oh, Yun, and Casanova Lacueva teach the induction heating apparatus according to claim 16, and Oh teaches wherein each of the plurality of driving circuits further comprises a current detecting circuit configured to detect the magnitude of the AC driving current supplied to the respective induction heating coil ([0057] current sensing portion 310 detecting the input current from the AC power source portion to the heating coils).
Regarding claim 18, Oh, Yun, and Casanova Lacueva teach the induction heating apparatus according to claim 17, but Oh and Yun are silent on wherein the processor is further configured to determine whether the cooking vessel is placed on the induction heating coil corresponding to each of the plurality of driving circuits based on a value of the output received from at least one of the vessel detecting circuit and the current detecting circuit.
Casanova Lacueva teaches wherein the processor is further configured to determine whether the cooking vessel is placed on the induction heating coil corresponding to each of the plurality of driving circuits based on a value of the output received from at least one of the vessel detecting circuit and the current detecting circuit (Col. 4 lines 10-20 based on detection of occupancy of cooking vessel based on vessel sensors.
It would have been obvious to have modified Oh and Yun to incorporate the teachings of Casanova Lacueva  to determine whether a vessel is placed on the induction coils based on the vessel detecting circuit in order to have the position and size of the surface covered by the vessel to be detected with precision (Casanova Lacueva Col. 1 lines 25-35).
Regarding claim 19, Oh, Yun, and Casanova Lacueva teach the induction heating apparatus according to claim 18, but Oh and Yun are silent on wherein the processor is further configured to determine whether the cooking vessel is placed on the induction heating coil corresponding to each of the plurality of driving circuits by comparing a current value detected from the current detecting circuit of each of the plurality of driving circuits with a predetermined reference current value.
Casanova Lacueva teaches wherein the processor is further configured to determine whether the cooking vessel is placed on the induction heating coil corresponding to each of the plurality of driving circuits by comparing a current value detected from the current detecting circuit of each of the plurality of driving circuits with a predetermined reference current value (Col. 9 lines 1-10 base on current values, it is possible to detect if a vessel is on the cooktop).
It would have been obvious to have modified Oh and Yun to incorporate the teachings of Casanova Lacueva  to determine whether a vessel is placed on the induction coils based on current values in order to have the position and size of the surface covered by the vessel to be detected with precision (Casanova Lacueva Col. 1 lines 25-35).
Regarding claim 20, Oh, Yun, and Casanova Lacueva teach the induction heating apparatus according to claim 18, and Oh teaches wherein, when the cooking vessel is placed on an induction heating coil selected by the user through the user interface, the processor is further configured to control the driving circuit corresponding to the induction heating coil selected by the user to supply the AC driving current to the induction heating coil selected by the user ([0041] user may place the container on the cooking plate and se the power level for the coils through a user interface 1300).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        6/3/2022

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761